                              STATE OF TENNESSEE      , � ',�      :,\
                      THE CIRCUIT COURT FOR KNOX COUNTY :-'";t'd!O
                                                        :_
                                   SUMMONS

                                                                                r:.(·{ /
                                                                                      \ > (� - �
                                                                                · • ·;.· r   /     :     !. I.

                                                          PLAINTIFF    )                                           _
                                                                                                   �O. - Z-1 Ol � 2 l
                                                                                      ,. .,,.--.       \jl\;-::   .::_   .


                                                                      CIVIL ACTH)�

_t�-6�1:�_______
 VS.


                                                          DEFENDANT )



 To the above named defendant (s):

        You are hereby summoned and required to serve upon ____________
__________________, plaintiff/plaintiffs attorney, whose address is
________________________, an answer to the complaint
herewith served upon you within 30 days after service of this summons and complaint upon you,
exclusive of the day of service. A copy of the answer must be filed with the court either before
or within a reasonable time after service. If you fail to do so, judgment by default can be taken
against you for the relief demanded in the complaint.

        Issued and attested this the                 \\   dayof   M�       1,.ol,\
                                                                           �o,�][
                                                                       Charles D. Susano III, Clerk



                            .ACJi\
                  jOR            lh;,h/CCL L,"II
                  r i AC'Si;·,)tT'.
                               I.)            AccI
                 865 I 215-2952
            TTY: 865 I 215-2,'.t�:7

                                                          NOTICE
To the defendant (s):

          Tennessee law provides a Ten Thousand dollar ($10,000) personal property exemption
 from execution or seizure to satisfy a judgment. If a judgment should be entered against you in
 this action and you wish to claim property as exempt, you must file a written list, under oath, of
 the items you wish to claim as exempt with the clerk of the court. The list may be filed at any
 time and may be changed by you thereafter as necessary; however, unless it is filed before the
judgment becomes final, it will not be effective as to any execution or garnishment issued prior
 to the filing of the list. Certain items are automatically exempt by law and do not need to be
 listed; these include items of necessary wearing apparel for yourself and your family and tnmks
 or other receptacles necessary to contain such apparel, family portraits, the family bible, and
 school books. Should any of these items be seized you would have the right to recover them. If
 you do not understand your exemption right or how to exercise it, you may wish to seek counsel
 of a lawyer.
                                                                                                                  Exhibit 1
Case 3:21-cv-00225-CLC-HBG Document 1-1 Filed 06/21/21 Page 1 of 4 PageID #: 4
                                      SERVICE INFORMA TION




 To the process server:

 Defendant~~-----------~~ can be served at:                                             S79 0 q
 l s-o \    Paw e\ \ S \?'§::i."-.5'" 13 Ivd 1 '(("'ox>.1i l le Tr--\


                                              RETURN
I received this summons on the    lf      day of_..__~:..__:~------ ~
I hereby certify and return that on the ~ day of                              :~.. I:
[ ] served this summons and complaint on the defendant                          in the following
manner:


[ ] failed to serve this summons within 30 days after its issuance because:




                          to be   1   e   ut by Process Server)

                          Wood l~D9 L<cso
Address: -------------------




Case 3:21-cv-00225-CLC-HBG Document 1-1 Filed 06/21/21 Page 2 of 4 PageID #: 5
 The Americans with Disabilities Act prohibits discrimination against any qualified individual
 with a disability. The Tennessee Judicial Branch does not permit discrimination against any
 individual on the basis of physical or mental disability in accessing its judicial programs. In
 accordance with the Americans with Disabilities Act, if necessary, the Tennessee Judicial Branch
 will provide reasonable modifications in order to access all of its programs, services and
 activities to qualified individuals with disabilities.

 If you require a modification to access the judicial program and/or have special needs because of
 a qualified disability, you must submit a written Request for Modification to the Local Judicial
 Program ADA Coordinator listed below at least five (5) business days prior to the date of the
 judicial proceeding, if possible. A form is available from the Local Judicial Program ADA
 Coordinator or from the Tennessee Judicial Program ADA Coordinator (www.tncourts.gov)

 If you need assistance, have questions or need additional information, please contact the Local
 Judicial Program ADA Coordinator:

               ADA Compliance Officer
               Knox County Human Resources Office
               Suite 360, City-County Building
               400 Main Street, Knoxville, Tennessee 37902
               Voice Phone: (865) 215-2952         TTY: (865) 215-2497



If you need assistance, have questions or need additional information, you may also contact the
Tennessee Judicial Program ADA Coordinator:

               ADA Coordinator
               State Judicial ADA Program
               Administrative Office of the Courts
               Nashville City Center
               Suite 600, 511 Union Street
               Nash ville, Tennessee 3 7219
               Telephone (615) 741-2687                FAX: (615)741-6285

The Tennessee Judicial Branch's Americans with Disabilities Act Policy regarding access to
judicial program, as well as a Request for Modification form may be found online at
www.tncourts.gov.




Case 3:21-cv-00225-CLC-HBG Document 1-1 Filed 06/21/21 Page 3 of 4 PageID #: 6
                                              r   •


                                                                            2-101-21
   The civil lawsuit against the FBI 1501 Dowell Springs Blvd, Knoxville, TN 37909 and
   3000 Flowers Road S Atlanta, GA 3034 is the result of between 5 and 6 years of
   reporting to them dozens and dozens of times via phone and website submission
   regarding hidden camera equipment in my previous home in Powder Springs GA, which
   has been there over seven years and is still there in operation to the present where my
   ex-wife still resides. I have lived in Powell TN for two and a half years and the hidden
   camera equipment has been in the home since I moved in there, which I have also
   reported to the FBI Knoxville TN multiple times, and in the 5 - 6 years I have been
   reporting this criminal activity to the FBI Knoxville and Atlanta, I never received any form
  of communication from them during that time. There has also been camera equipment
  in my son's home in Jefferson County TN and my Aunt's home for the past two and half
  years as well, possibly longer. In addition, there are also tracking and listening devices
  in my current vehicle and had been in my two previous vehicles as well. The tracking
  and listening devices are also in all of family members vehicles as well and all the
  equipment in TN and GA is still currently in all the homes and vehicles. I have asked
  through website submissions dozens of times for the FBI to obtain the warrants needed
  to remove and seize all the evidence of the stalking that has been occurring in TN and
  GA for the last 8 ½ years now and is still ongoing, but they will not do so.

 I~     +ke      Q.inov'V'-\- \ oo 1         ooo J 006.f/
 CJ1&~ £ ~ /                          C-'rto...<"'\-€5 E 'Je~e-5

C e0' ~n·-e~~ '8 D V 'RO c.,'~ -e_t- t''l.6-\ l · Co\rv\.
r·H : sb s - so 7- 2 4 o d--                                                   \- -::,.'IOI
                                                                               ~r:_.w
                                                                               '   ..   [~ ,.,   ~

1 d-6 o lfn CJ (4_,t e ti f v d,                                                                             ).>
                                                                                                        ..
                                                                                                        N    :z

'Pd\.UeU TN                    37,giJ~                                                           ··-l
                                                                                                        en
                                                                                                        _,
                                                                                                             C:




  Case 3:21-cv-00225-CLC-HBG Document 1-1 Filed 06/21/21 Page 4 of 4 PageID #: 7
